DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants’ response and amendments to the claims, filed 01/05/2022, have been received and entered.  Claims 1-34 are pending.  Applicants are reminded all claims must have a status identifier in future claim sets (Claims 30-32 are missing a status identifier in the claim set filed 01/05/2022).

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-15) in the reply filed on 01/05/2022 is acknowledged.
Claims 16-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2022.

Priority
This application is a Divisional Application of U.S. Application No. 16/988,041, filed
August 7, 2020, which is a Divisional of U.S. Application No. 15/615,521, filed June 6, 2017,
now U.S. Patent No. 10,765,658, which claims the benefit of and priority to U.S. Provisional Application No. 62/353,420, filed on June 22, 2016.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 06/14/2021.  The Examiner has considered the references cited therein to the extent that each is a proper citation.  Please see the attached USPTO Form 1449.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1 and 3-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 is representative and recites administering “…a composition comprising: a cannabinoid, a blend of cannabinoids, a sugar, sugar blend, sugar alcohol, a blend of sugar alcohols, a gum base, and combinations thereof…”.  
If the composition is required to comprise all of a cannabinoid, a blend of cannabinoids, a sugar, sugar blend, sugar alcohol, a blend of sugar alcohols, AND a gum base, “and combinations thereof is reductant because the composition naturally comprises combinations of a cannabinoid, a blend of cannabinoids, a sugar, sugar blend, sugar alcohol, a blend of sugar alcohols, and a gum base. If Applicants intend the composition to comprise all of a cannabinoid, a blend of cannabinoids, a sugar, sugar blend, sugar alcohol, a blend of sugar alcohols, and a gum base, Applicants should amend the claims to recite compositions “...comprising a cannabinoid, a blend of cannabinoids, a sugar, sugar blend, sugar alcohol, a blend of sugar alcohols, and a gum base” and remove “and combinations thereof’ from the claims.
If the composition does not require all of a cannabinoid, a blend of cannabinoids, a sugar, sugar blend, sugar alcohol, a blend of sugar alcohols, AND a gum base as implied by recitation of “and combinations thereof”, it is totally unclear of what the compositions are comprised.  If Applicants do not intend that all of a cannabinoid, a blend of cannabinoids, a sugar, sugar blend, sugar alcohol, a blend of sugar alcohols, and a gum base are required to be present in the compositions, Applicants should amend the claims to recite a composition “...comprising a cannabinoid, a blend of cannabinoids, a sugar, sugar blend, sugar alcohol, a blend of sugar alcohols, or a gum base, and combinations thereof”.

As explained to Applicants in their previous applications, in a Markush group of optional selections (e.g., as in Claim 7), “wherein the sugar or sugar blend comprises dextrose, sucrose, fructose, glucose or combinations thereof” is clear that that sugar or sugar blend is dextrose or sucrose or fructose or glucose or any combination thereof.

Claims 1-7, 9-12, and 14-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 11 recite the limitation “diseases or disorders associated with abnormal mitogen-activated protein (MAP) kinase activity”.  A person of ordinary skill in the art would not be reasonably apprised what diseases and disorders, out of all diseases and disorders that exist, are “associated with abnormal mitogen-activated protein (MAP) kinase activity”.  
Firstly, it is unclear what “abnormal mitogen-activated protein (MAP) kinase activity” even means, i.e., what makes mitogen-activated protein (MAP) kinase activity “abnormal” such that it falls within the scope of the claims.  By definition, “abnormal” means deviating from what is normal or usual.  However, in the context of the instant claims, it is unclear what mitogen-activated protein (MAP) kinase activity is considered “normal” or “usual” such that MAP kinase activity in any given disease or disorder would be considered “abnormal”.  Furthermore, even given a known, “normal” MAP kinase activity, it is unclear if Applicants intend to their claims to encompass preventing or treating all diseases or disorders in which MAP kinase activity deviates in ANY way from this “normal” MAP kinase activity.  As an example, it is unclear if it is Applicants’ intent to prevent or treat both diseases and disorders in which MAP kinase activity is increased AND diseases and disorders in which MAP kinase activity is decreased, both of which could be construed as being associated with “abnormal” MAP kinase activity.
Secondly, it is unclear what it means for a disease or disorder to be “associated with” abnormal MAP kinase activity.  For example, it is unclear if the disease or disorder need be caused by abnormal MAP kinase activity to be considered “associated with” abnormal MAP kinase activity or simply that MAP kinase activity deviates from “normal” or “usual” MAP kinase activity in a subject having a disease or disorder.

Claims 5-6 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Firstly, Claim 5 recite “a cannabinoid or derivatives thereof” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 depends from Claim 1, which recites “a cannabinoid” and “a blend of cannabinoids”.  There is no recitation of “or derivatives thereof” in Claim 1 from which Claim 5 depends.
Secondly, the term "derivatives" in Claim 5, appearing in the expression "a cannabinoid or derivatives thereof", is a relative term which renders the claim indefinite. In particular, "derivatives" does not particularly point out the degree or type of derivation that a given compound may have in relation to the parent compound (“a cannabinoid”) and still be considered a "derivative" as intended by Applicants.
Applicants have failed to provide any specific definition for this term in the present specification. Lacking such a definition, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected.
Lastly, Claim 5 recites “a cannabinoid or derivatives thereof, comprises about 0.1% to about 80% by weight, based on total weight of the cannabinoids”.  This makes no sense whatsoever. It is totally unclear what is “based on the total weight of the cannabinoids”. Put differently, an amount of something (“a cannabinoid or derivatives thereof”) cannot be based on the total weight of itself (“of the cannabinoids”).  

Claim Rejections - 35 USC § 112, 1st Paragraph, Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for relieving, i.e., causing regression of, neuroinflammatory diseases or disorders, migraines, epilepsy, neuropathic pain, general pain, joint pain, or head trauma, does not reasonably provide enablement for a) relieving, i.e., causing regression of, or preventing “diseases or disorders associated with abnormal mitogen-activated protein (MAP) kinase activity or levels” generally and/or b) preventing neuroinflammatory diseases or disorders, migraines, epilepsy, neuropathic pain, general pain, joint pain, or head trauma.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a Scope of Enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention, and breadth of the claims
The claims are drawn to methods of preventing or treating diseases or disorders associated with abnormal mitogen-activated protein (MAP) kinase activity or levels in a subject, comprising administering to the subject a composition comprising: a cannabinoid, a blend of cannabinoids, a sugar, sugar blend, sugar alcohol, a blend of sugar alcohols, a gum base, and combinations thereof.
Applicants expressly define the term “treatment” to refer to both therapeutic treatment and prophylactic or preventative measures. See [0044].  Thus, in the context of the claimed preamble, “treating or preventing”, the term preventing is redundant because “treating” already includes prevention per Applicants’ definition.  As such, the claims broadly encompass “treating” and “preventing” any and all diseases and disorders “associated with abnormal mitogen-activated protein (MAP) kinase activity or levels” in any and all subjects.
The claims broadly encompass administering any composition comprising any and all amounts of, inter alia, a cannabinoid, a blend of cannabinoids, a sugar, sugar blend, sugar alcohol, a blend of sugar alcohols, and a gum base.  The claims do not recite or require any particular amounts, let alone therapeutically effective amounts.
Applicants disclose the disclosed compositions are effective in the prevention or treatment of diseases and disorders comprising: inflammatory diseases, neurological diseases, neuroinflammatory diseases, neurodegenerative diseases (e.g., Alzheimer’s disease, Parkinson’s disease, Multiple Sclerosis, etc.), pain, epilepsy, chronic inflammation, inflammation, immunological disorders, autoimmune disorders, atherosclerosis, Chronic obstructive pulmonary
disease (COPD), allergy, transplantation, aging, mitochondrial diseases, radiation injury, chemical injury, UV radiation, stress, or combinations thereof.  See Specification at [0050].  Indeed, one struggles to determine what diseases and disorders are not encompassed by Applicants’ disclosure.
These factors weigh against enablement for the full scope of the instant claims.  No composition exists in the art that treats, let alone prevents, any and all diseases and disorders “associated with abnormal mitogen-activated protein (MAP) kinase activity or levels”.


The state and predictability of the art, and relative skill of those in the art
With regard to the instantly claimed compositions comprising a cannabinoid, while cannabinoids are well-known in the art to have therapeutic activity in alleviating diseases and disorders such neuroinflammatory diseases or disorders, migraines, epilepsy, neuropathic pain, general pain, joint pain, or head trauma, there is no factual evidence they are effective in preventing such diseases and disorders.  For example, a composition effective in preventing epilepsy and all pain (chronic, neuropathic, general, joint) would be considered a “miracle” drug by those skilled in the art.  
There are well over 15 different MAP kinases in mammalian subjects, each having different physiological roles.  See https://en.wikipedia.org/wiki/Mitogen-activated_protein_kinase and references cited therein. As non-limiting examples, mutations in MAPK1 (ERK2) are implicated in many types of cancer (see https://en.wikipedia.org/wiki/MAPK1 and references cited therein), whereas activation of MAPK8 (JNK1) is required for TNF-alpha-induced apoptosis and is involved in UV radiation-induced apoptosis (see https://en.wikipedia.org/wiki/MAPK8 and reference cited therein). There are also several p38 MAP kinases (MAPK11, MAPK12, MAPK13, MAPK14) that are expressed in completely different biological systems, e.g., p38α MAPK is ubiquitously expressed in many cell types, in contrast, p38β MAPK is highly expressed in brain and lung, p38γ MAPK mostly in skeletal muscle and nerve system, and p38δ MAPK in uterus and pancreas.  See https://en.wikipedia.org/wiki/MAPK14 and references cited therein.
While activity and levels of different MAP kinases have been implicated in specific diseases, e.g., cancer, diseases or disorders generally “associated with” abnormal mitogen-activated protein (MAP) kinase activity or levels are not a well-established genus in the art.  Indeed, different MAP kinases can have completely opposite roles in biological systems.  For example, whereas p38α MAPK has a pro-apoptotic role via p53 activation, p38β MAPK has a pro-survival role via inhibition of ROS formation.  See https://en.wikipedia.org/wiki/MAPK14 and references cited therein.
The treatment, let alone prevention, of diseases or disorders generally “associated with” any and all abnormal mitogen-activated protein (MAP) kinase activity or levels is not considered enabled.  No compound has ever been found that can treat, let alone prevent,  diseases or disorders generally “associated with” any and all abnormal mitogen-activated protein (MAP) kinase activity or levels generally, even though massive efforts have been directed towards this end.  Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits. Nearly all drugs are effective against only a limited group of closely related diseases/disorders. Therefore, a compound effective against “a disease or disorder associated with abnormal mitogen-activated protein (MAP) kinase activity or levels” would be a revolutionary exception.  
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
Here, as acknowledged by Applicants there are 11 known MAP kinase phosphatases (MKP) which control MAP kinase response.  These 11 known MKPs are expressed in different cell types and each MKP exhibits selectivity towards a particular MAP kinase. See Specification at [0028].  As will be discussed in more detail below, Applicants have shown that cannabis stimulates MKP1, MKP2, or MKP3 in the brain, spinal cord, and/or ganglia.  See Figures.  What Applicants have not shown is that stimulation of MKP1, MKP2, or MKP3 in the brain, spinal cord, and/or ganglia reasonably correlates to treatment or prevention of any and all “diseases or disorders associated with abnormal mitogen-activated protein (MAP) kinase activity or levels”.

The amount of direction or guidance provided and the presence or absence of working examples
	The specification provides no direction or guidance for determining the particular administration regimens (e.g., dosages, timing, administration routes, etc.) necessary to treat all of the various diseases and disorders encompassed by the claims, particularly in humans. Indeed, the direction concerning treating or preventing diseases and disorders in a subject amount to no more than “administer the compositions to a subject”.  
	There is a single composition disclosed by Applicants at Table 1, which is not even a composition falling within the scope of the instant claims.
	Working examples are limited to administering CBD by injection to rats and determining the effects of CBD on MAP kinase phosphatases (MKPs) in the trigeminal and dorsal root ganglia, the lower and upper spinal cord, and in the brain.  See Example 1.
	There is not a single working example demonstrating effective treatment or prevention of any disease or disorder in any subject with any composition of the invention.

The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed compositions could be predictably used as a treatment, let alone prevention, for all “diseases or disorders associated with abnormal mitogen-activated protein (MAP) kinase activity or levels” as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
In the instant case, Applicants have presented a general idea that because direct injection of cannabidiol (CBD) to rats upregulates specific MKPs in neuronal cells, then administering any composition comprising a cannabinoid, a blend of cannabinoids, a sugar, sugar blend, sugar alcohol, a blend of sugar alcohols, a gum base, and combinations thereof must therefore, a priori, be useful in the treatment and prevention of “diseases or disorders associated with abnormal mitogen-activated protein (MAP) kinase activity or levels”.  
However, the claims encompass administration of compositions of indeterminable scope (as discussed supra) to subjects having indeterminable diseases or disorders. There is simply no factual evidence of record that cannabinoids administered to a subject in a chewing gum would a) achieve therapeutically relevant concentrations of the cannabinoids in the subject and b) treat, let alone prevent, “diseases or disorders associated with abnormal mitogen-activated protein (MAP) kinase activity or levels”.
Determining if any particular claimed composition would treat, let alone prevent, any particular disease or disorder “associated with abnormal mitogen-activated protein (MAP) kinase activity or levels” would require first ascertaining whether a given disease or disorder is “associated with abnormal mitogen-activated protein (MAP) kinase activity or levels”, determining whether upregulating MKP-1, MKP-2, or MKP-3 in the trigeminal or dorsal root ganglia, the lower and upper spinal cord, or in the brain would be a potential effective treatment of the disease or disorder, formulating cannabinoids in a chewing gum composition, giving the chewing gum to a subject having the disease to chew, determining whether chewing the gum results in therapeutically relevant cannabinoid concentrations sufficient to upregulate MKP-1, MKP-2, or MKP-3 in the subject, and finally ascertaining whether chewing gum composition is a therapeutically effective treatment of the disease or disorder, e.g., relives symptoms of the disease or disorder.  This is undue, unpredictable experimentation given the scope of the claims, the state and predictability of the art, the limited guidance and direction provided by Applicants, and the complete lack of any working examples demonstrating successful treatment, let alone prevention, of any disease or disorder in any subject.  
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VAN DAMME ET AL. (US 2011/0097283 A1; Published Apr. 28, 2011) (Cited by Applicants in IDS filed 06/14/2021).
Van Damme et al. teach chewing gum compositions comprising 0.01 to 15% by weight of a cannabinoid or derivative thereof. See Abstract (“[t]he present invention relates to a chewing gum composition comprising 0.01 to 15% by weight a cannabinoid or a derivative thereof…”). Also see Claim 2 (“…wherein the chewing composition comprises 0.01 to 15% by weight a cannabinoid or a derivative thereof, based on the total weight of the chewing gum composition”).
The chewing gums comprise a gum base. See [0019] (“[t]he chewing gum composition comprising the cannabinoid or the derivative thereof further comprises a gum base as is commonly used in chewing gum formulations that are commercially available and accepted by the consumer”). The gum base is present in amounts of about 25 to about 85% by weight. See [0023] (“[t]he gum base is normally present in the chewing gum composition…in an amount of about 25 to about 85% by weight…about 30 to about 80% by weight…about 40% to about 80% by weight…about 50 to about 80% w/w, based on the total weight of the chewing gum composition”).
The chewing gums further comprise flavoring agents and sweetening agents. See [0028] (“[t]he chewing gum composition according to the present invention preferably further comprises a component selected from the group of flavouring agents, sweetening agents, buffering agents, antioxidants, pharmaceutically acceptable excipients and mixtures thereof”). Also see Claims 4 and 5 (“…wherein the chewing gum composition comprises a flavouring agent”; “…wherein the chewing gum composition comprises a pharmaceutically acceptable sweetening agent”).
Flavoring agents are present in amounts of about 0.5 to about 12% by weight. See [0029] (“[t]he chewing gum composition preferably comprises a flavouring agent…in an amount of about 0.5 to about 12% by weight…about 1 to about 10% by weight…about 1.5 to about 9% by weight…about 2 to about 8% by weight, based on the total weight of the chewing gum composition”).
As per Claims 2-3 and 7, sweeteners include sugar alcohols including xylitol, sorbitol and/or isomalt or artificial sweeteners such as e.g. aspartame, sucralose, acesulfame potassium or saccharin in amounts of preferably about 5 to about 35% by weight, yet even more preferably about 10 to about 35% by weight, even yet more preferably about 15 to about 35% by weight. See [0030].
As per Claims 2-3 and 5-6, Van Damme et al. teach a chewing gum comprising:

    PNG
    media_image1.png
    175
    406
    media_image1.png
    Greyscale

See Example 1.
	Van Damme et al. teach administering the chewing gum compositions taught therein to a subject for the treatment or alleviation of pain, including chronic pain. 

    PNG
    media_image2.png
    164
    403
    media_image2.png
    Greyscale

See Claims 12-14.
	

Claim(s) 1, 3-4, and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NEERGAARD ET AL. (US 2019/0060229 A1; Published Feb. 28, 2019; Filed Oct. 7, 2015).
Neergaard et al. teach chewing gums comprising cannabinoids and a gum base. See Abstract (“[A] medical chewing gum including gum base polymers and one or more cannabinoids as an active pharmaceutical ingredient…”).  The medical chewing gums also comprise flavoring, sugar or sugarless components, and intensive sweeteners. See [0106]-[0108] (“[a]ccording to an advantageous embodiment of the invention, the chewing gum may be formulated with flavors…[i]n an embodiment of the invention the chewing gum comprises high intensity sweetener…[i]n an embodiment of the invention the chewing gum comprises bulk sweeteners including sugar and/or sugarless components”).  
The bulk sweetener is present in amounts of 5 to about 95% by weight of the chewing gum. See [0109] (“…the chewing gum comprises bulk sweetener in an amount of 5 to about 95% by weight of the chewing gum, more typically 20 to about 80% by weight, and more commonly, 30 to 60% by weight of the chewing gum”).
The cannabinoids include THC, CBD, salts and derivatives thereof. See [0041] (“…the one or more cannabinoids comprises THC, CBD, salts and derivatives thereof…”). The chewing gum comprises 0.1-30 mg cannabinoids. See [0042] (“…said chewing gum comprises said cannabinoids in an amount of 0.1-30 mg, such as 1-20 mg, such as 5-15 mg”).
The chewing gum comprises gum base in an amount of 30-75% by weight of the chewing gum. See [0112] (“…the chewing gum comprises gum base in an amount of 30-75% by weight of the chewing gum…such as 35-70% by weight of the chewing gum or 40-65% by weight of the chewing gum or 45-60% by weight of the chewing gum”).
As per Claims 3-4, the chewing gum comprises flavoring in amounts between 0.01 and 10% by weight of the chewing gum. See [0161] (“[f]lavor may typically be present in amounts between 0.01 and 10% by weight of the chewing gum”).
As per Claims 3 and 7, high intensity sweeteners include, inter alia, sucrose. See [0176] (“[p]referred high intensity sweeteners include, but are not limited to sucralose…).
Most specifically, as per Claims 1, 3-4, and 7, Neergaard et al. teach chewing gums comprising a cannabinoid, a sugar, gum base, flavoring, tableting lubricants or powder flow agents, and intensive sweeteners in amounts falling squarely within the ranges claimed by Applicants.  See Tables 2A-2E.  As a non-limiting example, Neergaard et al. teach a chewing gum comprising 10% by weight cannabinoid/MCC (10 mg cannabinoid in 1 gram chewing gum; 0.01% by weight cannabinoid), 52% by weight gum base, 14% by weight sorbitol, 2% by weight sodium carbonate, 1.5% by weight liquid sweetener, 0.4% by weight intense sweetener (sucralose), and 4.1% by weight flavoring.
Regarding tableting lubricants and powder flow agents as recited in Claim 4, Neergaard et al. teach the gum base used in the compositions of the invention comprises 20% by weight (GB No. 101) or 41% by weight (GB No. 103) talc.  See Table 1A and Tables 2A-2B (Chewing gums made with 52% weight percent GB Nos. 101 and 106).  
The medical chewing gums taught in Neergaard et al. are for use in pain alleviation. See [0001] (“[t]he invention relates a medical chewing gum, a medical chewing gum for use in pain alleviation and methods of dosing cannabinoid to a chewing gum”).  Also see [0049] (“…said one or more cannabinoids is for use in pain alleviation”).


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHANGOER ET AL. (US 2017/0312261 A1; Published Nov. 2, 2017; Filed Apr. 23, 2017; Effectively Filed Apr. 27, 2016) (Cited by Applicants in IDS filed 06/14/2021).
Changoer et al. teach a chewing gum composition comprising cannabinoids or derivatives thereof and nicotine in the form of nicotine polacrilex. See Abstract; [0010].
Changoer et al. teach the chewing gum composition comprises, based on the total weight of the composition:
0.1 to 1% by weight of at least one cannabinoid;
0.3 to 1% by weight of nicotine polacrilex;
25 to 95% by weight of a gum base;
1 to 10% by weight of at least one flavoring agent selected from the group consisting of peppermint, cinnamon, watermelon, and spearmint; and
1 to 35% by weight of at least one sweetening agent selected from the group consisting of isomalt, sorbitol, stevia, maltitol, and xylitol.
See [0011]-[0016]; Claim 1.
	The chewing gums can further comprise lubricants such as silicon dioxide or magnesium stearate. See [0027]-[0028].
	The chewing gums are administered to a subject to treat or alleviate tobacco smoking concurrent with cannabis smoking. See [0031] and [0033]; Claims 16-19.
	Specifically, Changoer et al. teach the following chewing gum that anticipates the compositions of Claims 1-6 and 11-12 (Example 1):

    PNG
    media_image3.png
    55
    288
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    166
    283
    media_image4.png
    Greyscale

This chewing gum comprises 0.5% cannabinoids (CBD), 62% by weight of “a sugar, sugar blend, sugar alcohol, or a blend of sugar alcohols, or combinations thereof” [Isomalt, Sorbitol, Maltitol, and Xylitol], 24.5% gum base, 8% flavorings [Peppermint and Spearmint], 2.4% lubricants and powder flow agents [magnesium stearate and silicon dioxide], and 1.05% intensive sweetener [Stevia].
	As to Claim 7, the claim only further limits the sugar or sugar blend of Claim 1 to the specific sugars recited in Claim 7 but does not limit Claim 7 to a composition comprising a sugar or sugar blend.
	As Changoer et al. teach administering the compositions taught therein to a mammal to treat or alleviate tobacco smoking in a mammal in need thereof, Changoer et al. anticipates at least the “preventing” embodiment of the claims, which does not require the subject actually have any particular disease or disorder.  Furthermore, Applicants would be required to provide factual evidence that “tobacco smoking” is not a “disorder” that is “associated with abnormal mitogen-activated protein (MAP) kinase activity or levels” in order for the “treating” embodiment of the claims to not also be anticipated by Changoer et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over CanChew Biotechnologies CBD-Infused Chewing Gum (https://www.medicaljane.com/2013/08/30/canchew-biotechnologies-cbd-infused-chewing-gum/, August 30, 2013) (Cited by Applicants in IDS filed 06/14/2021), VAN DAMME ET AL. (US 2011/0097283 A1; Published Apr. 28, 2011) (Cited by Applicants in IDS filed 06/14/2021), CHANGOER ET AL. (US 2017/0312261 A1; Published Nov. 2, 2017; Filed Apr. 23, 2017; Effectively Filed Apr. 27, 2016) (Cited by Applicants in IDS filed 06/14/2021), and NEERGAARD ET AL. (US 2019/0060229 A1; Published Feb. 28, 2019; Filed Oct. 7, 2015).

Claimed Invention
	The claims are drawn to methods of treating or preventing diseases or disorders associated with abnormal MAP kinase activity or levels in a subject, comprising administering to a subject in need thereof a composition comprising a cannabinoid, a blend of cannabinoids, a sugar, sugar blend, sugar alcohol, a blend of sugar alcohols, a gum base, and combinations thereof. See Claim 1.
	Claims dependent from Claim 1 and Claim 11 (and claims dependent therefrom) require particular weight percentage ranges of cannabinoids, a sugar, sugar blend, sugar alcohol, a blend of sugar alcohols, or combinations thereof, a gum base, flavorings, tableting lubricants and powder flow agents, and/or intensive sweeteners.
	The only particular diseases or disorders claimed by Applicants (Claims 8 and 13) are neuroinflammatory diseases or disorders, migraines, epilepsy, neuropathic pain, general pain, joint pain, or head trauma.
	The “preventing” embodiment of the claims encompasses administration to any and all subjects as all subjects are in some need of preventing, inter alia, neuroinflammatory diseases or disorders, migraines, epilepsy, neuropathic pain, general pain, joint pain, or head trauma.

Teachings of CanChew Biotechnologies CBD-Infused Chewing Gum
	CanChew Biotechnologies CBD-Infused Chewing Gum teaches CanChew™ Gum is a non-psychoactive, all natural gum infused with cannabidiol (CBD) that will be designed to treat
pain and other medical disorders with the use of cannabinoid infused products. Using patented and proprietary technology, CanChew infuses each piece of gum with 50 mg hemp oil containing 10mg of cannabidiol (CBD) a composition comprising 50 mg natural hemp oil comprising 10 mg cannabidiol. See page 1.
CanChew Biotechnologies CBD-Infused Chewing Gum teaches CanChew™ Gum comprises gum base, sorbitol, xylitol, isomalt, natural flavor, magnesium stearate, hemp oil, silicon dioxide, and stevia extract. See page 2.

Teachings of VAN DAMME ET AL.
Van Damme et al. teach chewing gum compositions comprising 0.01 to 15% by weight of a cannabinoid or derivative thereof. See Abstract (“[t]he present invention relates to a chewing gum composition comprising 0.01 to 15% by weight a cannabinoid or a derivative thereof…”). Also see Claim 2 (“…wherein the chewing composition comprises 0.01 to 15% by weight a cannabinoid or a derivative thereof, based on the total weight of the chewing gum composition”).
The chewing gums comprise a gum base. See [0019] (“[t]he chewing gum composition comprising the cannabinoid or the derivative thereof further comprises a gum base as is commonly used in chewing gum formulations that are commercially available and accepted by the consumer”). The gum base is present in amounts of about 25 to about 85% by weight. See [0023] (“[t]he gum base is normally present in the chewing gum composition…in an amount of about 25 to about 85% by weight…about 30 to about 80% by weight…about 40% to about 80% by weight…about 50 to about 80% w/w, based on the total weight of the chewing gum composition”).
The chewing gums further comprise flavoring agents and sweetening agents. See [0028] (“[t]he chewing gum composition according to the present invention preferably further comprises a component selected from the group of flavouring agents, sweetening agents, buffering agents, antioxidants, pharmaceutically acceptable excipients and mixtures thereof”). Also see Claims 4 and 5 (“…wherein the chewing gum composition comprises a flavouring agent”; “…wherein the chewing gum composition comprises a pharmaceutically acceptable sweetening agent”).
Flavoring agents are present in amounts of about 0.5 to about 12% by weight. See [0029] (“[t]he chewing gum composition preferably comprises a flavouring agent…in an amount of about 0.5 to about 12% by weight…about 1 to about 10% by weight…about 1.5 to about 9% by weight…about 2 to about 8% by weight, based on the total weight of the chewing gum composition”).
As per Claims 2-3 and 7, sweeteners include sugar alcohols including xylitol, sorbitol and/or isomalt or artificial sweeteners such as e.g. aspartame, sucralose, acesulfame potassium or saccharin in amounts of preferably about 5 to about 35% by weight, yet even more preferably about 10 to about 35% by weight, even yet more preferably about 15 to about 35% by weight. See [0030].
As per Claims 2-3 and 5-6, Van Damme et al. teach a chewing gum comprising:

    PNG
    media_image1.png
    175
    406
    media_image1.png
    Greyscale

See Example 1.
	Van Damme et al. teach administering the chewing gum compositions taught therein to a subject for the treatment or alleviation of pain, including chronic pain. 

    PNG
    media_image2.png
    164
    403
    media_image2.png
    Greyscale

See Claims 12-14.

Teachings of CHANGOER ET AL.
Changoer et al. teach a chewing gum composition comprising cannabinoids or derivatives thereof and nicotine in the form of nicotine polacrilex. See Abstract; [0010].
Changoer et al. teach the chewing gum composition comprises, based on the total weight of the composition:
0.1 to 1% by weight of at least one cannabinoid;
0.3 to 1% by weight of nicotine polacrilex;
25 to 95% by weight of a gum base;
1 to 10% by weight of at least one flavoring agent selected from the group consisting of peppermint, cinnamon, watermelon, and spearmint; and
1 to 35% by weight of at least one sweetening agent selected from the group consisting of isomalt, sorbitol, stevia, maltitol, and xylitol.
See [0011]-[0016]; Claim 1.
	The chewing gums can further comprise lubricants such as silicon dioxide or magnesium stearate. See [0027]-[0028].
	The chewing gums are administered to a subject to treat or alleviate tobacco smoking concurrent with cannabis smoking. See [0031] and [0033]; Claims 16-19.
	Specifically, Changoer et al. teach the following chewing gum that anticipates the compositions of Claims 1-6 and 11-12 (Example 1):


    PNG
    media_image3.png
    55
    288
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    166
    283
    media_image4.png
    Greyscale

This chewing gum comprises 0.5% cannabinoids (CBD), 62% by weight of “a sugar, sugar blend, sugar alcohol, or a blend of sugar alcohols, or combinations thereof” [Isomalt, Sorbitol, Maltitol, and Xylitol], 24.5% gum base, 8% flavorings [Peppermint and Spearmint], 2.4% lubricants and powder flow agents [magnesium stearate and silicon dioxide], and 1.05% intensive sweetener [Stevia].

Teachings of NEERGAARD ET AL.
Neergaard et al. teach chewing gums comprising cannabinoids and a gum base. See Abstract (“[A] medical chewing gum including gum base polymers and one or more cannabinoids as an active pharmaceutical ingredient…”).  The medical chewing gums also comprise flavoring, sugar or sugarless components, and intensive sweeteners. See [0106]-[0108] (“[a]ccording to an advantageous embodiment of the invention, the chewing gum may be formulated with flavors…[i]n an embodiment of the invention the chewing gum comprises high intensity sweetener…[i]n an embodiment of the invention the chewing gum comprises bulk sweeteners including sugar and/or sugarless components”).  
The bulk sweetener is present in amounts of 5 to about 95% by weight of the chewing gum. See [0109] (“…the chewing gum comprises bulk sweetener in an amount of 5 to about 95% by weight of the chewing gum, more typically 20 to about 80% by weight, and more commonly, 30 to 60% by weight of the chewing gum”).
The cannabinoids include THC, CBD, salts and derivatives thereof. See [0041] (“…the one or more cannabinoids comprises THC, CBD, salts and derivatives thereof…”). The chewing gum comprises 0.1-30 mg cannabinoids. See [0042] (“…said chewing gum comprises said cannabinoids in an amount of 0.1-30 mg, such as 1-20 mg, such as 5-15 mg”).
The chewing gum comprises gum base in an amount of 30-75% by weight of the chewing gum. See [0112] (“…the chewing gum comprises gum base in an amount of 30-75% by weight of the chewing gum…such as 35-70% by weight of the chewing gum or 40-65% by weight of the chewing gum or 45-60% by weight of the chewing gum”).
As per Claims 3-4, the chewing gum comprises flavoring in amounts between 0.01 and 10% by weight of the chewing gum. See [0161] (“[f]lavor may typically be present in amounts between 0.01 and 10% by weight of the chewing gum”).
As per Claims 3 and 7, high intensity sweeteners include, inter alia, sucrose. See [0176] (“[p]referred high intensity sweeteners include, but are not limited to sucralose…).
Most specifically, as per Claims 1, 3-4, and 7, Neergaard et al. teach chewing gums comprising a cannabinoid, a sugar, gum base, flavoring, tableting lubricants or powder flow agents, and intensive sweeteners in amounts falling squarely within the ranges claimed by Applicants.  See Tables 2A-2E.  As a non-limiting example, Neergaard et al. teach a chewing gum comprising 10% by weight cannabinoid/MCC (10 mg cannabinoid in 1 gram chewing gum; 0.01% by weight cannabinoid), 52% by weight gum base, 14% by weight sorbitol, 2% by weight sodium carbonate, 1.5% by weight liquid sweetener, 0.4% by weight intense sweetener (sucralose), and 4.1% by weight flavoring.
Regarding tableting lubricants and powder flow agents as recited in Claim 4, Neergaard et al. teach the gum base used in the compositions of the invention comprises 20% by weight (GB No. 101) or 41% by weight (GB No. 103) talc.  See Table 1A and Tables 2A-2B (Chewing gums made with 52% weight percent GB Nos. 101 and 106).  
The medical chewing gums taught in Neergaard et al. are for use in pain alleviation. See [0001] (“[t]he invention relates a medical chewing gum, a medical chewing gum for use in pain alleviation and methods of dosing cannabinoid to a chewing gum”).  Also see [0049] (“…said one or more cannabinoids is for use in pain alleviation”).

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
It is clear from the cited prior art that Applicants did not invent chewing gums comprising a cannabinoid, a blend of cannabinoids, a sugar, sugar blend, sugar alcohol, a blend of sugar alcohols, a gum base.  See all of CanChew Biotechnologies CBD-Infused Chewing Gum, Van Damme et al., Changoer et al., and Neergaard et al. It is also clear from the cited prior art that Applicants did not invent administering such chewing gums comprising cannabinoids to treat pain in subjects.   See CanChew Biotechnologies CBD-Infused Chewing Gum, Van Damme et al., and Neergaard et al. Accordingly, the general conditions for formulating cannabinoids in chewing gums for administration to subjects was well established in the art at the time the application was filed.  
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, the prior art expressly teaches weight percentages falling within the scope of the instant claims for all of the claimed components. Chewing gums that in fact anticipate the claimed compositions were taught by the cited prior art.  
The level of ordinary skill in the art is high, being that of a compound pharmacist or medicinal chemist skilled in the art of formulating chewing gum compositions.  Said person of ordinary skill in the art would have known that a) cannabinoids have been formulated in chewing gums for administration to subjects; b) sugars, sugar blends, sugar alcohols, blends of sugar alcohols, gum bases, flavorings, intensive sweeteners, and tableting/powder flow agents are all common excipients in chewing gum compositions; and c) weight percentages of sugars, sugar blends, sugar alcohols, blends of sugar alcohols, gum bases, flavorings, intensive sweeteners, and tableting/powder flow agents in chewing gum compositions are routinely and commonly adjusted within known parameters.  Such common knowledge of a person of ordinary skill in the art is evidenced by, inter alia, the cited prior art.
It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of the references so as to administer a composition comprising a cannabinoid, a blend of cannabinoids, a sugar, sugar blend, sugar alcohol, a blend of sugar alcohols, a gum base to a subject to treat, inter alia, pain, including chronic pain.  One motivated to do so is because such is expressly and unequivocally taught in the cited prior art.  
Accordingly, a chewing gum composition comprising about 0.1% to about 20% cannabinoids [e.g., 50 mg hemp oil comprising 10 mg cannabidiol as taught in CanChew™ Gum or 0.5% CBD as taught in Changoer et al. or 0.69% THC as taught in Van Damme et al.], about 10% to about 80% of a sugar alcohol or blend of sugar alcohols [e.g., 62% by weight of Isomalt, Sorbitol, Maltitol, and Xylitol as taught in Changoer et al. or 13.6% by weight of isomalt, xylitol, and/or sorbitol as taught in Van Damme et al.], about 5% to about 80% gum base [e.g., 75.5% by weight gum base as taught in Van Damme et al. or 24.5% by weight gum base as taught in Changoer et al.], about 1% to about 20% flavoring agent [e.g., about 3% by weight flavoring agents as taught in Van Damme et al. or about 8% by weight flavoring agents as taught in Changoer et al.], about 0.1% to about 10% tableting lubricants and powder flow agents [e.g., about 2.4% by weight magnesium stearate and silicon dioxide as taught in Changoer et al.], and 0.01% to about 2% of intensive sweeteners [e.g., about 1% by weight Stevia as taught in Changoer et al.] would have been prima facie obvious to a person of ordinary skill in the art at the time the application was filed as expressly suggested by the cited prior art.
A person of ordinary skill in the art would reasonably expect administration of such a chewing gum composition to a subject would be effective in treating pain and other diseases/disorders in which cannabinoids were well-known to be effective in treating, e.g., seizures.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,765,658. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘658 patent anticipate the instant claims in so far as Claim 7 of the ‘658 patent recites:

    PNG
    media_image5.png
    273
    293
    media_image5.png
    Greyscale

As “hemp oil extract” naturally comprises “a cannabinoid”, the compositions recited in the ‘658 anticipate the instant claims.
	As to Claim 7, the claim only further limits the sugar or sugar blend of Claim 1 to the specific sugars recited in Claim 7 but does not limit Claim 7 to a composition comprising a sugar or sugar blend.
While this application is a “Divisional” of U.S. Application No. 16/988,041, filed August 7, 2020, which is a “Divisional” of U.S. Application No. 15/615,521, filed June 6, 2017, that is now U.S. Patent No. 10,765,658, the Examiner WITHDREW the restriction requirements in both the ‘041 application and the ‘521 application at the time of allowance of those applications.  Applicants were informed at the time that that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
        
            
    

    
        1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.